

115 HRES 1096 IH: Expressing the sense of the House of Representatives that the integrity of Medicare should be preserved by maintaining the current eligibility age of 65.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1096IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Grothman submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the integrity of Medicare should be
			 preserved by maintaining the current eligibility age of 65.
	
 Whereas Medicare is a crucial Federal program that pays for health care services for a vast majority of older Americans, filling a major gap in our Nation’s health insurance system;
 Whereas Medicare is the principal source of health insurance coverage for more than 58,000,000 Americans;
 Whereas Medicare offers assistance to help increase the quality of care and improve overall health outcomes for older Americans who often face higher health risks, which often lead to more expensive care and prescriptions;
 Whereas Medicare, for our older constituents, is more efficient than many commercial insurance companies at providing coverage and containing health care costs;
 Whereas Congress should not raise the age of eligibility for Medicare from 65 years of age; Whereas millions of Americans have planned their retirement and financial futures around receiving Medicare at 65 years of age;
 Whereas according to the Bureau of Labor Statistics, over half of all jobs required “Medium work” to “Heavy work”; increasing the Medicare eligibility age would disproportionately affect workers with more physical jobs;
 Whereas raising the eligibility age for Medicare will force millions of Americans into costlier insurance with fewer benefits that are better suited towards a younger population; and
 Whereas raising the eligibility age for Medicare will shift costs to the Medicaid program, individuals on the private market, employers, and States: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the House of Representatives has a duty to work to maintain and strengthen Medicare for current and future generations of Americans; and
 (2)the integrity of Medicare should be preserved by maintaining the current eligibility age of 65. 